       Case 3:21-cv-01236-L-KSC Document 3 Filed 08/04/21 PageID.32 Page 1 of 2



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JAMES WOODROW,                                       Case No.: 3:21-cv-1236-L-KSC
10                                       Plaintiff,
11   v.
                                                          ORDER ON MOTION FOR LEAVE
12   JOHN KURTZ, et al.,                                  TO PROCEED IN FORMA
13                                   Defendants.          PAUPERIS (ECF 2)
14
15         Pending before the Court is Plaintiff’s motion for leave to proceed in forma
16   pauperis (“IFP”). For the reasons stated below, the Court DENIES the IFP motion.
17         Every party instituting a civil action, suit or proceeding in a district court of the
18   United States, except an application for writ of habeas corpus, must pay a filing fee. 28
19   U.S.C. §1914(a). An action may proceed despite a plaintiff’s failure to prepay the entire
20   fee only if the plaintiff is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a).
21   See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).
22         Plaintiff receives $1,064 per month from government programs. (ECF 2). He has
23   no other income. Id. His expenses each month are about $1,060. Id. But he has $4,500 in
24   a savings account and $420 in a checking account. Id. Given that, Plaintiff has not shown
25   he is unable to pay the civil filing fee. The Court therefore DENIES his motion without
26   prejudice.
27   ///
28   ///

                                                      1

                                                                             3:21-cv-1236-L-KSC
       Case 3:21-cv-01236-L-KSC Document 3 Filed 08/04/21 PageID.33 Page 2 of 2



 1         Plaintiff has until August 18, 2021 to either pay the filing fee or resubmit his
 2   motion showing why he is unable to pay it. Failure to comply with this Order will result
 3   in a dismissal without prejudice.
 4         IT IS SO ORDERED.
 5   Dated: August 4, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2

                                                                           3:21-cv-1236-L-KSC
